Citation Nr: 0626685	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

2. Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

3. Entitlement to service connection for gastroesophogeal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to August 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  A December 2002 rating 
decision granted service connection for duodenal ulcer, rated 
noncompensable and denied service connection for hemorrhoids.  
A March 2004 rating decision granted service connection for 
hemorrhoids, rated noncompensable.  A May 2005 rating 
decision increased the ratings for duodenal ulcer and 
hemorrhoids to 10 percent, each, effective October 26, 2004.  
The veteran has expressed his disagreement with the 10 
percent ratings, and since the ratings are less than the 
maximum under the applicable criteria, the claims remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The May 
2005 rating decision also denied service connection for GERD.  

The veterans claims file is now in the jurisdiction of the 
Roanoke, Virginia RO.  In June 2006 a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.

In June 2005, the veteran filed a notice of disagreement with 
the effective dates assigned for the 10 percent evaluations 
of duodenal ulcer and hemorrhoids.  A statement of the case 
(SOC) was issued in December 2005, but the veteran has not 
filed a substantive appeal on these issues.  Thus, they are 
not before the Board. 38 U.S.C.A. § 7105.  

The issues regarding the ratings for duodenal ulcer and 
hemorrhoids are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required.
FINDING OF FACT

At the June 2006 hearing, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he intended to withdraw his appeal seeking service connection 
for GERD; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board at the hearing 
on June 14, 2006, the veteran withdrew his appeal seeking 
service connection for GERD.  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim, and the Board does not have jurisdiction to consider 
an appeal in this matter.


ORDER

The appeal seeking service connection for GERD is dismissed.


REMAND

At the June 2006 hearing, the veteran testified that his 
hemorrhoids and duodenal ulcer have become worse since his 
last VA examination in October 2002.  He stated that when his 
ulcer is active, he throws up blood, and that the ulcer has 
become so painful that he recently quit his job because his 
ulcer was causing him to miss a lot of time from work.  He 
also testified that his hemorrhoids bleed constantly (at 
least three or four times a month, and lasting anywhere from 
one to four days).  When he has a bowel movement his stool is 
full of blood.  In light of the allegations of worsening and 
the extent of time since he was last examined, another VA 
examination is indicated.

The record also shows that the veteran has been receiving 
medical treatment at the VA outpatient clinic in Cleveland, 
Ohio.  The most recent VA treatment record in his file is 
dated in May 2005, suggesting that further VA treatment 
records are outstanding.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete clinical 
records of treatment the veteran has 
received at the Cleveland, Ohio VA 
outpatient clinic since May 2005. 

2.  The RO should then arrange for a VA 
examination of the veteran by a 
gastroenterologist to determine the 
severity of his duodenal ulcer and 
hemorrhoids.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies must be completed. The 
examination report must include an 
explanation of the rationale for any 
opinions given. 

The gastroenterologist should ascertain 
the current severity of the veteran's 
duodenal ulcer.  The examiner should 
comment on the presence or absence of the 
following:  recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration, or with 
continuous moderate manifestations; 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least 4 or more 
times a year; or pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.  

The gastroenterologist should also 
ascertain the current severity of the 
veteran's hemorrhoids, and comment whether 
they are severe, causing persistent 
bleeding with secondary anemia, or with 
fissures; or are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences. 

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


